United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Clarita, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0332
Issued: October 2, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 27, 2017 appellant filed a timely appeal from a June 1, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2 (c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has established more than 11 percent permanent impairment
of the left upper extremity, for which he previously received schedule award compensation.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence on appeal. The Board’s jurisdiction is limited to the
evidence that was before OWCP at the time of its final decision. Thus, the Board is precluded from reviewing this
new evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On January 3, 2000 appellant, then a 38-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that on August 27, 1999 he first became aware that his federal
employment duties, including carrying a satchel on his left shoulder, fingering mail, and driving
his postal vehicle, caused a left shoulder condition. OWCP accepted the claim for left shoulder
impingement syndrome.
Appellant was treated by Dr. A.R. Berenji, an orthopedic surgeon. He underwent an
authorized arthroscopic decompression and partial acromioplasty on September 5, 2000.
On January 9, 2016 appellant filed a claim for a schedule award (Form CA-7).3
In an August 12, 2015 impairment rating report, Dr. Mesfin Seyoum, a family medicine
physician, calculated 25 percent permanent impairment of appellant’s left upper extremity due to
his left shoulder impairment.
In support of his claim, appellant submitted a December 8, 2015 report of Dr. Gil Tepper,
a Board-certified orthopedic surgeon, who provided examination findings regarding appellant’s
loss of ROM of the left shoulder and opined that appellant sustained 23 percent permanent
impairment of the left upper extremity, in accordance with the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A.,
Guides).4
On May 19, 2016 OWCP routed the case file and a statement of accepted facts (SOAF) to
Dr. Morley Slutsky, an OWCP district medical adviser (DMA), Board-certified in occupational
medicine, for determination as to whether appellant sustained a permanent impairment of his left
shoulder and date of maximum medical improvement (MMI).
In a June 1, 2016 report, Dr. Slutsky determined that appellant sustained three percent
permanent impairment of his left upper extremity for left shoulder impingement utilizing the
diagnosis-based impairment (DBI) method of the A.M.A., Guides. He noted that his rating was
based upon the DBI methodology which was the preferred rating method while Dr. Seyoum had
utilized the less preferred ROM methodology.
Following Dr. Slutsky’s review, appellant submitted an April 8, 2016 report from
Dr. Tepper with further examination findings pertaining to his left shoulder condition. He noted
his prior impairment rating, but added that he wished to omit a prior rating based upon the whole
person, but reiterated that appellant’s final upper extremity rating was 94 percent.
On August 5, 2016 OWCP requested that Dr. Slutsky provide an addendum report
clarifying whether the 3 percent left upper extremity impairment was in addition to the 11 percent
3

The Board notes that on August 22, 2002 appellant was previously granted a schedule award for 11 percent
permanent impairment of the left upper extremity. Appellant was assigned six percent permanent impairment for left
shoulder range of motion (ROM) loss and five percent permanent impairment for musculocutaneous nerve deficits.
4

A.M.A., Guides (6th ed. 2009).

2

previously paid. It noted the accepted condition of other affections of left shoulder region not
elsewhere classified.
In an August 12, 2016 addendum report, Dr. Slutsky reported that no additional
impairment was incurred from the prior 11 percent previously awarded for the left upper extremity.
He noted that the three percent impairment was less than the six percent impairment previously
paid for the left shoulder ROM joint.
By decision dated September 30, 2016, OWCP denied appellant’s claim for a schedule
award finding that he was entitled to no more than the 11 percent permanent impairment of the left
upper extremity previously awarded.
On January 19, 2017 appellant requested reconsideration of the schedule award
determination. He argued that the DMA did not review Dr. Seyoum’s August 12, 2015 medical
report pertaining to the left upper extremity under this OWCP File No. xxxxxx117. Rather, the
DMA reviewed Dr. Seyoum’s August 19, 2015 report pertaining to the right upper extremity under
OWCP File No. xxxxxx965. In addition appellant related that the DMA did not properly consider
Dr. Tepper’s December 8, 2015 report wherein he provided left shoulder loss of ROM findings
due to his accepted left shoulder condition. He also argued that the DMA was improperly advised
to perform an impairment rating for the condition of other affections of left shoulder region not
elsewhere classified when he should have been advised to rate the accepted condition of left
shoulder impingement.
On May 9, 2017 OWCP submitted a SOAF and a clarification request to Dr. Slutsky
pertaining to a left upper extremity impairment rating. The SOAF noted the accepted condition of
left shoulder impingement syndrome. The clarification request noted that the accepted condition
of other affections of left shoulder region, not elsewhere classified. OWCP provided Dr. Slutsky
a copy of Dr. Seyoum’s August 12, 2015 impairment rating for review and comment, noting that
his prior report did not appear to address the physician’s opinion of left upper extremity
impairment. It further requested that he provide calculations consistent with FECA Bulletin No.
17-06 issued on May 8, 2017. OWCP noted that, if applicable, to provide an explanation as to
why the method chosen was used in lieu of other allowable methods (e.g., DBI versus ROM).
Additionally, it asked that, if any information was missing and necessary to correctly calculate the
percentage, indicate the specific evidence that is needed.
In a May 20, 2017 report, Dr. Slutsky calculated five percent permanent impairment of the
left upper extremity in accordance with Dr. Seyoum’s August 12, 2015 examination findings. He
reported that appellant was previously assigned six percent permanent impairment for left shoulder
ROM loss, and five percent for musculocutaneous nerve deficits. Based upon this, Dr. Slutsky
determined that the final left upper extremity impairment remained at 11 percent and no additional
impairment was incurred. Regarding FECA Bulletin 17-06, he noted that Dr. Seyoum used the
less preferred ROM method and provided invalid shoulder ROM measurements per the
requirements set forth by the A.M.A., Guides. MMI was noted as August 12, 2015, the date of
Dr. Seyoum’s examination.
By decision dated June 1, 2017, OWCP denied modification of the September 30, 2016
schedule determination. It explained that appellant correctly noted that it had made an error and

3

did not send the proper medical evidence to the DMA for review initially. However, that error
was corrected when the missing medical evidence was provided to Dr. Slutsky for additional
review. OWCP found that the evidence of record failed to support any additional impairment of
the left upper extremity greater than the 11 percent previously awarded.
LEGAL PRECEDENT
The schedule award provision of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
The sixth edition requires identifying the impairment class for the Class of Diagnosis
(CDX), which is then adjusted by grade modifiers based on functional history (GMFH), physical
examination (GMPE), and clinical studies (GMCS).9 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).10
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the
[A.M.A.,] Guides allow for the use of both the DBI and ROM methods to calculate

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
9

A.M.A., Guides 383-492.

10

Id. at 411.

4

an impairment rating for the diagnosis in question, the method producing the
higher rating should be used.”11 (Emphasis in the original.)
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.
“If the medical evidence of record is not sufficient for the DMA to render a rating
on ROM where allowed, the DMA should advise as to the medical evidence
necessary to complete the rating. However, the DMA should still render an
impairment rating using the DBI method, if possible, given the available
evidence.”12
ANALYSIS
The Board finds that this case is not in posture for decision.13
FECA Bulletin No. 17-06 provides that, if the rating physician provided an assessment
using the ROM method and the A.M.A., Guides allows for use of ROM for the diagnosis in
question, the DMA should independently calculate impairment using both the ROM and DBI
methods and identify the higher rating for the claims examiner.14
Dr. Slutsky reviewed Dr. Seyoum’s August 12, 2015 impairment rating in assessing
permanent impairment to the left upper extremity and concluded that Dr. Seyoum’s impairment
rating was invalid because he used the less preferred ROM method. Since Dr. Seyoum provided
a rating based upon appellant’s loss of ROM of the left shoulder, which is allowed pursuant to the
A.M.A., Guides, Table 15-34, Dr. Slutsky should have independently calculated appellant’s
impairment using both the ROM and DBI methods under the relevant standards and identified the
higher rating for the claims examiner.15 Pursuant to FECA Bulletin No. 17-06, if the medical
evidence of record is not sufficient for the DMA to render a rating on ROM where allowed, the
DMA should advise as to the medical evidence necessary to complete the rating.16

11

FECA Bulletin No. 17-06 (issued May 8, 2017).

12

Id.

13

A.G., Docket No. 18-0329 (issued July 26, 2018).

14

Supra note 11.

15

A.M.A., Guides 475.

16

Supra note 13

5

The Board also notes that OWCP did not forward Dr. Tepper’s impairment rating to
Dr. Slutsky. Thus, Dr. Slutsky did not address Dr. Tepper’s reports wherein he rated appellant’s
left shoulder permanent impairment for loss of ROM under the six edition of the A.M.A., Guides.
The Board will therefore remand the case for OWCP for preparation of a SOAF and referral
of the medical evidence to a second opinion physician for an impairment evaluation pursuant to
FECA Bulletin No. 17-06.17 Following any necessary further development, it shall issue a de novo
decision with regard to appellant’s schedule award claim.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 1, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: October 2, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

See generally C.J., Docket No. 17-1570 (issued February 9, 2018). The Board also notes that OWCP accepted
the claim for left shoulder impingement syndrome and arthroscopic decompression and partial acromioplasty.
However, in its May 9, 2017 clarification request to the DMA, OWCP failed to properly specify the accepted
condition, noting other affections of left shoulder region not elsewhere classified. On remand OWCP should clarify
and properly identify the accepted conditions.

6

